Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The amendment filed 12/27/21 amended claims 1, 4, 8, 11, 15 & 18.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the interest of expediting prosecution of the instant application, and without the Examiner conceding to any argument presented by the Applicant in the amendment filed 12/27/21, new grounds of rejection are presented herein to explicitly address the new limitation(s) added to the independent claims.
The previous objection to claims 4, 11, & 18 are withdrawn as moot in view of Applicant’s amendments to those claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-10, 12, 14-17, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Purusothaman (U.S. Patent Publication 2019/0364072) in view of Agarwal (U.S. Patent Publication 2017/0180322).

Regarding claims 1, 8, & 15:
Purusothaman discloses a computer-implementable method, system, and non-transitory computer readable storage medium for management of a distributed web 
Given that the primary focus of the Purusothaman invention is directed toward configuring the WAF ruleset, Purusothaman says little regarding the actual function of the “one or more security rules” that one can configure within the WAF.  However, Agarwal explicitly teaches in the disclosure of a related invention for configuring WAFs that the ruleset of a WAF can be directed toward the access of requestors to the protected applications, and that the WAF validates requests to the protected applications based on the ruleset (Agarwal, paragraph 0013).  It would have been immediately obvious prior to the filing date of the instant application for the one or more security rules in Purusothaman’s WAF to validate requests to protected resources, including but not limited to the advantage that such security rules can be used to block harmful requests such as SQL injections, session hijackings, buffer overflow attacks, etc. (Agarwal, Ibid).



Regarding claims 3, 10, & 17:	Purusothaman further discloses wherein the configuring is performed at a software deployment platform (paragraph 0012). 

Regarding claims 5, 12, & 19:	Purusothaman further discloses wherein the configuring is through a WAF management user interface accessible by a user of the WAF cluster and a security administrator (paragraphs 0061 [particularly the last sentence] and 0062; see also Figures 3-30C for illustrations of the user interface). 

Regarding claims 7, 14, & 20:	Purusothaman further discloses connecting to a logging system that tracks WAF logs (the firewall device log module of Figure 5, and paragraph 0069). 

Claims 4, 11, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Purusothaman in view of Agarwal as applied to claims 1, 8, & 15 above, and further in view of Lewis (U.S. Patent Publication 2020/0036615).

inter alia better manage load balancing and decrease the overall latency of the application during times of heavy workload (Lewis, Ibid).

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Purusothaman in view of Agarwal as applied to claims 1 & 8 above, and further in view of Shtar (U.S. Patent Publication 2019/0028504).

Regarding claims 6 & 13:	Purusothaman and Agarwal are technically silent regarding wherein WAF management user interface provides for alerts as to suspicious addresses of requestors to the protected applications. However, Shtar discloses a related invention for detecting suspicious attempts to access network applications and resources comprising this limitation (Shtar, paragraph 0154; see also e.g. paragraphs 0064, 0069-0070, 0097, & 0115).  It would have been obvious prior to the effective filing date of the instant application for Purusothaman’s invention to generate an alert upon detecting a suspicious attempt to access an application, as this was a generally well understood .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/4/2022


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436